t c no united_states tax_court exxon mobil corporation and affiliated companies f k a exxon corporation and affiliated companies petitioners v commissioner of internal revenue respondent docket nos filed date held under sec_6611 sec_6621 and sec_6622 petitioners’ outstanding date cumulative accrued overpayment interest balance of dollar_figure billion relating to the years involved herein accrues further compound interest after date at the reduced interest rate applicable to large corporate overpayments not at the regular_interest rate 56_fedclaims_488 affd 384_f3d_1307 fed cir and state farm mut auto ins co v commissioner t c followed petitioners’ claim for an additional dollar_figure million in accrued interest is denied robert l moore ii thomas d johnston and kevin kenworthy for petitioners robert m morrison for respondent opinion swift judge this matter is before us on petitioners’ motions under sec_7481 and rule for the court to determine the correct amount of overpayment interest due petitioners the primary issue presented is whether petitioners’ cumulative accrued overpayment interest balance outstanding on date of approximately dollar_figure billion relating to petitioners’ consolidated federal income taxes for through accrues compound interest thereafter until paid to petitioners at the regular corporate overpayment interest rate as petitioners contend or at the reduced overpayment interest rate applicable to large corporate overpayments as respondent contends in its discussion of essentially the same question of statutory interpretation presented herein the court_of_appeals_for_the_federal_circuit in 384_f3d_1307 fed cir explained unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure because the new statutory language in sec_6621 was enacted as part of the statute that gave effect to the agreements reached at the uruguay round of multilateral trade negotiations conducted under the auspices of the general agreement on tariffs and trade gatt the lower corporate overpayment interest rate of percent set forth in the amendment is referred to as the gatt rate the higher interest rate on corporate overpayments that applied to all corporate overpayments prior to the act and that applies to corporate overpayments of dollar_figure and less is referred to as the regular rate we use the same nomenclature herein due to the 5-percent differential under sec_6621 between the regular rate and the gatt rate if the higher regular overpayment interest rate applies to petitioners’ date overpayment interest balance there will accrue after date additional interest in favor of petitioners of approximately dollar_figure million the parties have stipulated the facts relevant to the background instant motions petitioners’ corporate federal_income_tax returns for through were timely filed with respondent on each of those tax returns as filed petitioners reported tax overpayments in excess of dollar_figure and claimed refunds or credit transfers of the tax overpayments which respondent allowed and credited in favor of petitioners upon audit respondent determined substantial deficiencies in petitioners’ federal income taxes for through during the course of respondent’s audits petitioners’ administrative appeals and the litigation of these and related cases petitioners made a number of substantial advance_payments to respondent of taxes and of interest with respect to each of the tax deficiencies determined by respondent against petitioners for through as of the date effective date of the above gatt amendment to sec_6621 with respect to each of the years through petitioners had received from respondent refunds of tax overpayments far in excess of dollar_figure and petitioners still had outstanding with respondent overpayments of tax in excess of dollar_figure after the litigation and after settlement between the parties of many issues all underlying tax issues relating to the federal income taxes of petitioners for through have see eg exxon corp v commissioner tcmemo_1993_ affd sub nom 98_f3d_825 5th cir involving the allocation of profits from sales of saudi arabian crude_oil 102_tc_721 involving the computation of percentage_depletion relating to the sale of natural_gas exxon corp v commissioner tcmemo_1999_247 involving the deductibility of interest relating to contested tax deficiencies 113_tc_338 involving the credibility of petroleum revenue tax paid to the united kingdom 114_tc_293 involving the deductibility of estimated dismantlement removal and restora- tion costs relating to the prudhoe bay alaska oil field been resolved and decisions have been entered in each of these consolidated cases discussion we start our analysis of the legal question before us with the language and structure of the statute itself 494_us_827 489_us_235 123_tc_219 affd 137_fedappx_373 1st cir sec_6611 provides that taxpayers are to be allowed and are to be paid interest on any overpayments in respect of any internal revenue tax at the rate established under sec_6621 sec_6622 provides that in computing the amount of interest required to be paid under sec_6611 the interest will be compounded daily sec_6621 provides that the rate of interest to be paid_by respondent to corporate taxpayers on overpayments shall be the sum of the federal short-term interest rate as calculated according to the formula set forth in sec_6621 plu sec_2 percentage points but plus only percentage_point where a corporate overpayment for a year is in excess of dollar_figure the relevant text of sec_6621 provides as follows overpayment rate --the overpayment rate established under this section shall be the sum of -- a the federal_short-term_rate determined under subsection b plus b percentage points percentage points in the case of a corporation to the extent that an overpayment_of_tax by a corporation for any taxable_period exceeds dollar_figure subparagraph b shall be applied by substituting percentage_point for percentage points the flush language of sec_6621 reflecting the reduced overpayment interest rate for large corporate overpayments for periods after date was added to the code in as part of the uruguay round agreements act gatt publaw_103_465 sec a stat in accordance with the terminology used in gen elec co v united_states f 3d pincite we refer to the amendment of sec_6621 as the gatt amendment the effective date of the gatt amendment was provided in section b as follows b effective date --the amendment made by this section shall apply for purposes of determining interest for periods after date the version of the statute quoted in the text is the current version reflecting changes not relevant herein made by the taxpayer_relief_act_of_1997 tra publaw_105_34 111_stat_1057 tra sec b 111_stat_1097 internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_741 the gatt amendment also included a corollary 2-percentage point interest rate differential applicable for periods after date in the interest rate applicable to large corporate tax underpayments in excess of dollar_figure sec_6621 the above changes in the interest rates applicable to large corporate over- and underpayments were added by congress as outlay reduction s to assist in offsetting the projected cost of the implementing legislation relating to the gatt treaty s rept pincite h rept i pincite u s c c a n pp the senate report explained as follows as set forth below in the congressional_budget_office cost estimate the uruguay round agreement includes a commitment by the united_states to reduce u s tariffs which would cause a loss of receipts to the u s treasury as explained above the budget enforcement act and senate rules require that these costs be offset due to this pay-as-you go requirement it is both necessary and appropriate that provisions designed to offset the costs of the uruguay round agreement be included in this implementing legislation s rept pincite petitioners acknowledge that respondent with respect to each of the years in issue has refunded to petitioners all overpaid taxes and overpaid interest that petitioners paid to respondent plus compound interest thereon through date as indicated however petitioners contend that respondent undercalculates and has not paid petitioners the full amount of the additional interest that accrued after date on petitioners’ cumulative accrued overpayment interest balance of approximately dollar_figure billion that was outstanding on date and that was not paid to petitioners until and as petitioners read the above gatt amendment to sec_6621 the gatt overpayment interest rate reduction does not apply to petitioners’ date overpayment interest balance petitioners read sec_6621 either as expressly supporting their interpretation or as vague and lacking a specific mandate that the reduced gatt interest rate is to apply to their date overpayment interest balance petitioners argue that in the absence of some specific instruction to the contrary the interest continues to compound at the same rate at which interest first began to accrue on the tax overpayment ie at the regular rate petitioners argue further that the gatt amendment directs that the change in interest rate should be limited to a portion of the amounts owed to the taxpayer--with the remaining portion continuing to accrue interest at the regular rate petitioners’ arguments focus on or are dependent primarily on the interpretation of the flush language in sec_6621 that refers to an overpayment_of_tax petitioners argue that the words overpayment_of_tax do not include overpayment interest particularly the overpayment interest balance that was outstanding on date beginning date petitioners effectively would place interest accrual on their overpayments of interest relating to through into three baskets first basket interest accruing after date relating to overpayments of tax of dollar_figure or less and statutory interest thereon second basket interest accruing after date relating to overpayments of tax in excess of dollar_figure and statutory interest thereon third basket interest accruing after date relating to overpayment interest balance outstanding as of date petitioners would apply the gatt rate only to the contents of the second basket to the contents of the first and third baskets petitioners would apply the regular_interest rate not the gatt rate the third basket however suggested by petitioners is not supported by the statutory language the second basket already includes post-date interest accrual and compound interest thereon relating to corporate tax overpayments in excess of dollar_figure namely the subject matter to which the flush language of sec_6621 applies the reduced gatt interest rate for purposes of further interest accrual on petitioners’ date overpayment interest balance it is statutorily placed in the second and only other basket petitioners’ interpretation of sec_6621 that would place in a third basket interest accruing after date on a corporation’s date overpayment interest balance stretches the language of sec_6621 beyond logic disregarding fluctuations in the federal_short-term_rate the language of sec_6621 establishes a specific and definite overpayment interest rate where a corporation has made a tax overpayment for a year of dollar_figure or less and another specific and definite overpayment interest rate where a corporation has made a tax overpayment in excess of dollar_figure if or where the reduced gatt rate becomes applicable to a corporation for a year because of a tax overpayment for the year in excess of dollar_figure the flush language of sec_6621 does not provide its own stand-alone reduced interest rate that becomes applicable only to overpayments of tax rather that language explicitly bumps the corporation back up into sec_6621 and substitutes or replaces the percentage points therein with percentage_point in that situation we note in the language of sec_6621 the definite article the -- the overpayment rate with respect to that corporation and with respect to all overpayment interest accrual except that relating to the corporation’s tax overpayment up to dollar_figure sec_6621 effectively provides only one interest rate -- the reduced gatt rate in the above situation in effect for everything other than interest relating to a corporation’s tax overpayment up to dollar_figure the regular_interest rate for practical purposes is eliminated from the statutory language of sec_6221 and there remains in sec_6621 only one interest rate -- the gatt rate -- that applies to all further interest accrual relating to corporate overpayments of tax and to accrual of compound interest thereon sec_6621 does not refer to overpayment rates once the gatt trigger occurs then any and all further interest after date relating to or associated with that excess corporate overpayment is to accrue only at the reduced gatt rate our interpretation of the statutory language is supported by the holding of this court in state farm mut auto ins co v commissioner t c filed today and also by the recent holdings of the court_of_appeals_for_the_federal_circuit and the u s court of federal claims in 384_f3d_1307 fed cir affg on this issue and remanding in part 56_fedclaims_488 as explained in state farm mut auto ins co v commissioner supra slip op pincite with regard to the language of sec_6621 the role of the phrase overpayment_of_tax is central to this dispute we find the phrase in question is a device to describe the occasion when the gatt rate is triggered for all interest computational purposes including compounding under sec_6622 we do not read the phrase overpayment_of_tax as a limitation on the scope of the applicability of the changed rate once triggered the legislative_history of the gatt rate change and the effective date language set forth above discuss only a change in the rate of interest without distinguishing between the rate paid on an overpayment and the rate compounded state farm mut auto ins co v commissioner supra slip op pincite a bifurcation in the interest to be paid on the tax overpayment itself and the interest to be paid on interest is not found in the statute in gen elec co v united_states f 3d pincite the court_of_appeals_for_the_federal_circuit explained its holding in part as follows we think it highly unlikely that congress intended the exception to the gatt rate for small overpayments to have such dramatic potential consequences for overpayments vastly larger than the modest overpayments of dollar_figure or less that are eligible for the regular rate while the statutory scheme is not easy to unravel the most straightforward interpretation of the statutory language leads us to reject the taxpayer’s submission in gen elec co v united_states fed cl pincite the court of federal claims explained its holding in part as follows the gatt rate merely attaches prospective impact to the meeting of a condition as of the effective date of the statute to wit the existence of an overpayment for the relevant taxable_year that exceeds dollar_figure petitioners read the language of sec_6621 to the extent that an overpayment_of_tax exceeds dollar_figure as providing more than the trigger for application of the gatt rate petitioners read that language as limiting application of the gatt rate to just the overpaid taxes and interest accruing on the overpaid taxes after date and petitioners describe the date accrued overpayment interest balance as neither ‘tax’ nor something that was ever ‘overpaid’ by petitioners petitioners refer us to code sections and to various situations in which overpayment interest is or has been treated differently from overpayments of tax and from underpayment interest for example sec_6601 specifically provides that any reference to tax shall also refer to underpayment interest any_tax imposed by this title shall be deemed also to refer to interest imposed by this section on such tax while no similar provision covers overpayment interest under sec_6511 a 3-year limitation period applies to a refund of an overpayment of any_tax while a refund of overpayment interest is governed by the general 6-year period of limitation applicable to claims against the government u s c secs 33_fedclaims_4 under sec_6402 an overpayment including any interest allowed thereon may be credited against a taxpayer’s other tax_liabilities prior to however the predecessor to sec_6402 referred only to overpayment and it was understood that the statutory language did not allow the crediting of overpayment interest see s rept 83d cong 2d sess this section changes existing law so as to permit expressly the crediting of interest on an overpayment against any outstanding liability for any_tax prior to under sec_6512 this court’s jurisdiction with respect to an overpayment was held not to include overpayment interest harrison v commissioner tcmemo_1994_614 in sec_7481 was amended to permit us to exercise jurisdiction over some overpayment interest in revproc_87_43 1987_2_cb_590 respondent took the position that sec_6601 which at that time suspended the running of interest on a tax_deficiency if respondent failed to make notice_and_demand on the taxpayer within days of the taxpayer’s filing of a waiver of restrictions on assessment only suspended interest on a tax_deficiency not on the interest that had accrued on the underlying tax_deficiency before the beginning of the suspension_period the above examples apparently persuade petitioners that when congress wants overpayment interest treated the same as overpayments of tax it knows how to explicitly so provide certainly the language of sec_6621 could be clearer congress could have made explicit in the statutory language what respondent argues and what we today hold -- by expressly providing in the flush language of sec_6621 language to the effect that the reduced gatt rate if triggered would apply to any date overpayment interest balance congress also could have made explicit in the statutory language what petitioners argue -- by expressly providing in the flush language of sec_6621 the gatt rate rather than substituting in sec_6621 the gatt rate for the regular rate by leaving the regular rate in sec_6621 and by providing language to the effect that the congress later changed the interpretation set forth in revproc_87_43 1987_2_cb_590 by amending sec_6601 to refer explicitly to accrued interest regular_interest rate left in sec_6621 would apply to any date overpayment interest balance even though a corporation had a tax overpayment in excess of dollar_figure as explained however on the basis of the language of sec_6621 as enacted we conclude that the gatt rate applies to a corporation’s date overpayment interest balance for further accrual of interest thereon after date on brief petitioners set forth an example involving a corporation’s dollar_figure tax overpayment for a year as of date in petitioners’ example on date respondent refunds to the corporation dollar_figure in principal and on date respondent refunds the remaining dollar_figure principal balance petitioners then state for the period the applicable_interest_rate is applied to dollar_figure in remaining principal plus previously accrued interest it is irrelevant to that latter computation that the original overpayment was dollar_figure but if under the governing statutory language in petitioners’ example a corporation’s overpayment_of_tax for a year in excess of dollar_figure triggered a reduction in the overpayment interest rate then the fact that the corporation’s original overpayment was more than dollar_figure would be highly relevant that is the situation presented to us herein petitioners suggest that their calculations are supported by the manner by which interest calculations routinely are adjusted in commercial debtor-creditor relationships for changes either in the principal_amount outstanding or in the interest rate we disagree the wrinkle petitioners acknowledge herein that is not typical in the routine debtor-creditor relationship is that petitioners seek to apply the reduced interest rate not to the full outstanding balance of the overpayment interest on the effective date of the rate reduction but only to a portion thereof it is that wrinkle that is in issue and we find no support in petitioners’ examples for the proposition petitioners seem to put forth that under commercial debtor-creditor loan agreements a prospective reduction in the applicable_interest_rate similar to that reflected in the gatt amendment necessarily would not apply to overpayment interest balance on the effective date of the rate reduction we conclude that petitioners’ date dollar_figure billion overpayment interest balance accrues interest after date at the reduced gatt rate as a related issue petitioners contend that under sec_6621 the dollar_figure exemption from the reduced gatt rate should apply to the last dollar_figure of their tax overpayment for each year respondent counters that the dollar_figure exemption applies to the first dollar_figure of petitioners’ tax overpayment for each year the amount of the additional interest in dispute on this issue is set forth below year post-date additional interest accrual claimed on dollar_figure of tax overpayment dollar_figure big_number big_number big_number big_number big_number we find petitioners’ contention counterintuitive and contrary to the statutory language it is noteworthy that in petitioners’ own memorandum of law filed herein on date in the context of a discussion of the first issue discussed above petitioners describe the dollar_figure exemption as applicable to the first dollar_figure of a taxpayer’s tax overpayment respondent emphasizes that each of petitioners’ corporate federal_income_tax returns for through when initially filed with respondent reflected overpayments of tax in the millions of dollars and that the tax overpayments reflected on those tax returns were paid to petitioners on or about the date the tax returns were filed via refunds or credits to petitioners’ taxes for other years and long before date accordingly respondent argues that as of the date effective date of the gatt amendment all of petitioners’ then- remaining outstanding tax overpayments for each of the years in issue represented tax overpayments by petitioners in excess of dollar_figure no portion of which qualifies for the exemption from the gatt rate we agree under sec_301_6611-1 proced admin regs the date of overpayment of a tax is the date of payment of the first amount which when added to previous payments is in excess of the tax_liability including any interest addition_to_tax or additional_amount this regulation provides that tax overpayments are to be refunded beginning with the first payment that exceeds the tax_liability accordingly all of petitioners’ tax overpayments for the years in issue that remained outstanding after date and that petitioners eventually received in and constituted overpayments in excess of dollar_figure and beginning date accrued interest at the reduced gatt rate appropriate orders will be entered
